DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-10, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (US pg. no. 20170359424), further in view of Vargo “Introducing Consul Template”.
Regarding claim 1. Holdsworth discloses method comprising: ---
re-ceiving, by a device (fig. 5 configuration generator program 555 that corresponds to device), information of an endpoint of each instance of a first one or more microservices on one or more servers (fig. 5, 540 service provider application programs (microservices of one or more servers)) to be configured to be managed by the device ([0083] discloses a configuration generator (device) learns of one or more service registry updates 614. This may be implemented, in one or more embodiments, by the service registry notifying the configuration generator when one or more updates (information) occur or, for 
	identifying, by a device, the information of each instance of a second one or more microservices on one or more servers for which a configuration of the device is currently configured to manage over one or more networks ([0066] discloses automatically establishing of the network routing configuration may further include dynamically generating the network routing configuration for the plurality of services of the computing environment referencing the service registry, as well as a configuration template (identifying), or configuration template document. The service applications` relationship Information in the configuration template corresponds to information of each instance of a second one or more microservices on one or more servers for which a configuration of the device is currently configured; [0085] discloses the configuration template document holds the relationship between tags and routing configuration instructions);
	determining, by the device, a change with at least one of information of at least one endpoint between the first one or more microservices and the second one or more microservices ([0083] discloses a configuration generator (such as configuration generator 550 of FIG. 5) learns of one or more service registry updates 614. This may be implemented, in one or more embodiments, by the service registry notifying the configuration generator when one or more updates occur or, for instance, by the configuration generator polling the service registry for updates periodically. [0084] The configuration generator references a configuration template (such as configuration template 560 of FIG. 5), as well as the service registry, in generating a network routing configuration with service requirements for the services of the computing 616. By way of example, the configuration generator program may be a software component which combines the configuration template document with the current information in the service registry to produce the network routing configuration. [0085] The configuration template provides the means to reconfigure the network routing dynamically, based on information in the service registry. For instance, the configuration template document holds the relationship between tags and routing configuration instructions…[0088] The configuration generator establishes the network routing configuration, or updated routing configuration, by, for instance, reading and validating the configuration template document (determining change). This may include querying the service registry for information (services, tags, nodes) it requires to process instructions in the configuration template. The configuration generator processes the instructions in the configuration template to generate the network routing configuration document; [0067] In one or more implementations, the plurality of services of the computing environment dynamically change over time, and the automatically establishing includes dynamically revising or updating the network configuration document based on the one or more changes (based on change) to the plurality of services of the computing environment); and 
modifying, by the device based at least on the change, the configuration of the device to manage network traffic over the one or more networks ([0093] By way of specific example, aspects of the present invention may be implemented using, for instance, HAProxy as the routing technology (corresponds to device to manage network traffic), Consul as the service registry, and Consul-template as the reconfiguration technology…Consul-template, which is configured to generate an HAProxy configuration to the first one or more microservices on the one or more servers ([0067] In one or more implementations, the plurality of services of the computing environment dynamically change over time, and the automatically establishing includes dynamically revising or updating the network configuration document based on the one or more changes to the plurality of services of the computing environment; [0091] discloses upon updating the network routing configuration, the configuration generator may notify network routing of an updated network routing configuration 618, and network routing may load the updated network routing configuration 620).  
But, Holdsworth does not explicitly disclose:
determining, by the device, a change with at least one of information of the internet protocol (IP) address or port;
	However, in the same field of endeavor, Vargo discloses determining, by the device, a change with at least one of the internet protocol (IP) address or port (HAProxy Backend discloses consul Template (device) can automatically trigger a reload of HAProxy when the template is updated (change). As nodes are dynamically added and removed from Consul, your load balancer will be immediately informed of the change, making it easier than ever to minimize downtime. The determined change of IP address and port information is indicated by the code of the consul template as retrieved from consul and to be used to configure HAProxy. The address corresponds to changed IP address and the port corresponds to the changed port.
backend frontend
balance roundrobin{{range "app.frontend"}}
;

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Holdsworth with Vargo. The modification would allow automatic configuration of lad balancer of a microservice by updating dynamically changing microservice information. The modification would allow communicating the changing service providers identifier to the load balancer to enable effective load balancing that considers dynamically changing condition of the services.
	Regarding claim 2. The combination discloses method of claim 1.
Holdsworth further discloses wherein the device is intermediary to a plurality of clients and the one or more microservices on the one or more servers (fig. 5 discloses configuration generator program is intermediary to client application programs 510 and service provider application programs 540).  
Regarding claim 3. The combination discloses method of claim 1.
Holdsworth discloses, further comprising receiving, by the device, a request via an application programming interface (API) to update the configuration of the device to manage the first one or more microservices ([0091] discloses upon updating the network routing configuration, the configuration generator may notify network routing (update) of an updated network routing configuration 618, and network routing may load the updated network routing configuration 620. The request used to load corresponds to request and the API used to interface configuration generator and network routing modules corresponds to API).  
Regarding claim 6. The combination discloses method of claim 1.
Holdsworth discloses further comprising communicating, by the device, the change to one or more packet engines on the device to update the configuration of the one or more packet engines to manage the first one or more microservices (fig. 5 discloses configuration generator program 555 receives information of services from 550 and based on change as compared to configuration template 560, it creates network routing configuration 570 and send it to network routing to upload the routing configuration on to it to manage routing to one or more service provider application (micro service). Component of network routing 530 receiving the routing configuration corresponds to packet engine).  
Regarding claim 8. A system comprising: 35 4827-7917-7712.1Atty. Docket No.: 099011-5598 (Q18-4-NGN_029-US02CON) 
a device comprising one or more processors (fig. 4A, 402 native CPU), coupled to memory (fig. 4A memory 404) and configured to: perform action
All other limitations of claim 8 are similar with the limitations of claim 1 above. Claim 8 is rejected on the analysis of claim 1 above.
Regarding claim 9. The combination discloses the system of claim 8.
All other limitations of claim 9 are similar with the limitations of claim 2 above.
Regarding claim 10. The combination discloses the system of claim 8.
All other limitations of claim 10 are similar with the limitations of claim 3 above.
Regarding claim 13. The combination discloses the system of claim 8.
All other limitations of claim 13 are similar with the limitations of claim 6 above.
Regarding claim 15. A non-transitory computer-readable medium storing instruction that, when executed by one or more processors of a device, cause the one or more processors to:

Regarding claim 16. The combination discloses non-transitory computer-readable medium of claim 15.
All other limitations of claim 16 are similar with the limitations of claim 2 above.
Regarding claim 17. The combination discloses non-transitory computer-readable medium of claim 15.
All other limitations of claim 17 are similar with the limitations of claim 3 above.
Regarding claim 19. The combination discloses non-transitory computer-readable medium of claim 15.
All other limitations of claim 19 are similar with the limitations of claim 6 above.
Claim 4, 7, 11, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holdsworth (US pg. no. 20170359424), and Vargo “Introducing Consul Template”, further in view of Pariani “Service Discovery for NGINX Plus Using Consul API`s”.
Regarding claim 4. The combination discloses method of claim 3.
But, the combination does not explicitly disclose wherein the API comprises a desired state API.  
However, in the same field of endeavor, Pariani discloses wherein the API comprises a desired state API (in the figure NGIX load balancer communicates with the consul watcher through dynamic reconfigure API that corresponds to desired state API).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination 
Regarding claim 7. The combination discloses method of claim 1.
But, the combination does not explicitly disclose, further comprising modifying, by the device, the configuration to one of add or remove one of the internet protocol address or the port of at least one endpoint. 
However, in the same field of endeavor, Vargo discloses further comprising modifying, by the device, the configuration to one of add or remove one of the internet protocol address or the port of at least one endpoint (Vargo in Apache/Nginx Proxy Balancers, discloses as nodes are added and removed from Consul, they are automatically added and removed from the load balancer configuration. Since Consul Template's service method only queries healthy nodes, unhealthy nodes are also removed from the load balancer as soon as they are reported as down. This minimizes both downtime and operator intervention so you can focus on what is important).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Vargo. The modification would allow a system where unhealthy nodes are also removed from the load balancer as soon as they are reported as down. This minimizes both downtime and operator intervention.
Regarding claim 11. The combination discloses the system of claim 8.
All other limitations of claim 11 are similar with the limitations of claim 4 above.
Regarding claim 14. The combination discloses the system of claim 8.
All other limitations of claim 14 are similar with the limitations of claim 7 above.
Regarding claim 20. The combination discloses non-transitory computer-readable medium of claim 15.
All other limitations of claim 20 are similar with the limitations of claim 7 above.
Claim 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holdsworth (US pg. no. 20170359424), and Vargo “Introducing Consul Template”, further in view of Tellier “Automatic Load Balancing for Your Docker-Compose Service”.
Regarding claim 5. The combination discloses method of claim 3.
But, further comprising determining, by the device, the change responsive to the request.  
However, in the same field of endeavor Tellier discloses, determining, by the device, the change responsive to the request (Page 2 in the figure discloses the HAProxy reads information from Consul; Page3 discloses HAProxy listens on the docker socket : It discovers which groups it is linked with; It discovers containers which are part of the service it is linked with; It then inspect them to get the exposed port; It finally edit the HAProxy configuration based on this information (the information corresponds to change)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Tellier. The modification would allow pulling information from registry; determining 
Regarding claim 12. The combination discloses the system of claim 8.
All other limitations of claim 12 are similar with the limitations of claim 5 above.
Regarding claim 18. The combination discloses non-transitory computer-readable medium of claim 15.
All other limitations of claim 18 are similar with the limitations of claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/26/2022